       Case 1:18-cv-08459-VEC-BCM Document 11 Filed 11/19/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
                                                            :
JAMES H. BRADY,
                                                            :
                                                            :   Case No. 18 Civ. 8459 (VEC)
                           Plaintiff,
                                                            :
                                                            :
         -v-
                                                            :
                                                            :
GEOFFREY S. BERMAN, United States
Attorney for the Southern District of New York, :
                                                            :
                                                            :
                           Defendant.
----------------------------------------------------------- x

                                DECLARATION OF DARIAN HODGE

        I, DARIAN HODGE, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury as

follows:

        1.       I am a Freedom of Information Act (“FOIA”) point of contact in the United States

Attorney’s Office for the Southern District of New York (“USAO-SDNY”).

        2.       My responsibilities include serving as the Freedom of Information Act/Privacy

Act (“FOI/PA”) contact for the Southern District of New York. In this capacity, I serve as a

liaison to the FOIA/PA Staff for the Executive Office for United States Attorneys (“EOUSA”) in

Washington, D.C, which processes and responds to FOI/PA requests directed to the USAO-

SDNY.

        3.       My duties include receiving and reviewing requests made pursuant to FOIA, 5

U.S.C. § 552, and/or the PA, 5 U.S.C. § 552a, for records maintained by, or located in, the

USAO-SDNY.

        4.       The statements I make in this declaration are made based on my review of the

official files and records of the USAO-SDNY, my own personal knowledge, or knowledge

acquired by me in my role as the FOIA point of contact for the USAO-SDNY.
      Case 1:18-cv-08459-VEC-BCM Document 11 Filed 11/19/18 Page 2 of 2



         5.       On or about November 8, 2018, at the request of Assistant U.S. Attorney Rachael

Doud, I searched USAO-SDNY’s files to identify any FOIA requests sent directly by James H.

Brady to USAO-SDNY, as well as any request from EOUSA to search for records in response to

any request from James H. Brady. My search did not yield any results.

         6.        On or about November 13, 2018, I requested that EOUSA search its records for

any FOIA requests submitted by James H. Brady. In response, EOUSA provided four emails

sent by James H. Brady to the EOUSA email address USAEO.FOIA.Requests@usa.doj.gov, as

well as letters sent by EOUSA to Mr. Brady in response to each of those requests. True and

correct copies of those emails and response letters are attached hereto as Exhibits A, B, C, D, E,

F, G, and H.

         I declare under penalty of perjury that the foregoing is true and correct, to the best of my

knowledge and belief.


Dated:        November 19, 2018
              New York, New York

                                       By:
                                                DARIAN HODGE
                                                FOIA Officer
                                                U.S. Attorney’s Office for Southern District of
                                                New York




                                                   2
